Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance 
2.	Claims 1-2 and 4-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation “remove portions of the second image extending beyond the second light region without having all four corners of the non-patterned touch mat being visible to the camera; and removal of the portion of the second image extending beyond the second light region and alignment of the first set of four corner coordinates with the second set of four corner coordinates eliminates unused space on the non-patterned touch mat when an image is projected thereon and eliminates overextension of projections beyond the non-patterned touch mat resulting in only the image that is presented within the four corners of the non-patterned touch mat capable of being interacted with when using the non-patterned touch mat, and wherein an alignment calibration of the projector to the non-patterned touch mat is initiated and occurs in an automated manner without requiring user intervention”. 

The closest prior art:
Krishnakumar et al. (US 2016/0316186 A1), teaches first set of four corner coordinates (coordinates corners of capacitive mat display 38, par [0065]) and 
Vinas et al. (WO 2016/036370 A1), par [0027], teaches calibration device for aligning a projection area on a non-patterned touch mat without user intervention.
Chang (US 2006/0192925 A1), par [0043], teaches the resolution of second light region (lowest resolution) is different from a resolution of the first light region (finer resolution).
 Vice et al. (US 2017/0083157 A1), Fig. 1, par [0030], teaches the processor is to remove portions of the image extending beyond the region light.

However, Krishnakumar, Vinas, Chang and Vice do not teach remove portions of the second image extending beyond the second light region without having all four corners of the non-patterned touch mat being visible to the camera; and  removal of the portion of the second image extending beyond the second light region and alignment of the first set of four corner coordinates with the second set of four corner coordinates eliminates unused space on the non-patterned touch mat when an image is projected thereon and eliminates overextension of projections beyond the non-patterned touch mat resulting in only the image that is presented within the four corners of the non-patterned touch mat capable of being interacted with when using the non-patterned touch mat, and wherein an alignment calibration of the projector to the non-patterned touch mat is initiated and occurs in an automated manner without requiring user intervention

Claim 8 and 12 are allowed for the same reason as claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NGAN T. PHAM-LU/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691